Exhibit 3.3 FormLLC-5.5 October 2009 Illinois Limited Liability Company Act Articles of Organization FILE #0341456-6 Secretary of State Department of Business Services Limited Liability Division 501 S. Second St., Rm. 351 Springfield, IL 62756 217-524-8008 www.cyberdriveillinois.com This space for use by Secretary of State. SUBMIT IN DUPLICATE Type or print clearly. FILED This space for use by Secretary of State. Payment must be made by certified check, cashierʼs check, Illinois attorneyʼs check, C.P.A.ʼs check or money order payable to Secretary of State. Date: Filing Fee: $500 Approved: [signed] DEC012010 JESSE WHITE SECRETARY OF STATE 1. Limited Liability Company Name:Apollo Acquisition LLC The LLC name must contain the words Limited Liability Company, L.L.C. or LLC and cannot contain the terms Corporation, Corp., Incorporated, Inc., Ltd., Co., Limited Partnership or L.P. 2. Address of Principal Place of Business where records of the company will be kept: (P.O. Box alone or c/o is unacceptable.) Dewey & LeBoeuf LLP, Room 2649 1301 Avenue of the Americas, New York, NY 10019 3. Articles of Organization effective on: (check one) [X] the filing date [ ]a later date (not to exceed 60 days after the filing date): Month, Day, Year 4. Registered Agentʼs Name and Registered Office Address: Registered Agent:CT Corporation System First NameMiddle InitialLast Name Registered Office:208South LaSalle StreetSuite 814 (P.O. Box alone or c/oNumberStreetSuite # is unacceptable.) _ChicagoIL60604 CityZIP Code 5. Purpose(s) for which the Limited Liability Company is organized: The transaction of any or all lawful business for which Limited Liability Companies may be organized under this Act. (LLCs organized to provide professional services must list the address(es) from which those services will be rendered if different from item 2. If more space is needed, use additional sheets of this size.) 6. Latest date, if any, upon which the company is to dissolve: (Leave blank if duration is perpetual.)Month, Day, Year LLC-5.5 7. (Optional) Other provisions for the regulation of the internal affairs of the Company: (If more space is needed, attach additional sheets of this size.) 8. The Limited Liability Company: (Check either a or b below.) a.[X]is managed by the manager(s) (List names and business addresses.) Brendan O. Dignan,Dewey & LeBoeuf LLP,1301 Avenue of the Americas, New York, NY 10019 b. [ ]has management vested in the member(s) (List names and business addresses.) 9. Name and Address of Organizer(s) I affirm, under penalties of perjury, having authority to sign hereto, that these Articles of Organization are to the best of my know­ledge and belief, true, correct and complete. DatedDecember 1,2010 Month & DayYear 1. /s/ Brendan O. Dignan 1. Dewey & LeBoeuf LLP, 1301 Ave. of the Americas Signature Brendan O. Dignan, Organizer NumberStreet New York Name (type or print) City/Town NY10019 Name if a Corporation or other Entity, and Title of Signer StateZIP Code 2. 2. Signature NumberStreet Name (type or print) City/Town Name if a Corporation or other Entity, and Title of Signer StateZIP Code Signatures must be in black ink on an original document. Carbon copy, photocopy or rubber stamp signatures may only be used on conformed copies. Printed on recycled paper. Printed by authority of the State of Illinois. June 2010 — 2M — LLC 4.14
